Judgment insofar as it denies a separation affirmed, without costs of this appeal to either party, and insofar as it awards custody of the children to the defendant reversed on the law and facts and that issue remitted to the Special Term for further proceedings in accordance with the memorandum. Memorandum: The plaintiff wife brought this action against her husband for a separation. The defendant husband counterclaims for separation on his part. The judgment appealed from denies a separation to either parity. We affirm that part of the judgment appealed from. There are three children bom of the marriage whose ages at the time of the trial were 11, 8 and 6% years respectively. The judgment appealed from grants sole custody of the children to the father. We conclude upon this record that it was an improvident exercise of discretion to award sole custody to the father. All concur. (Appeal from a judgment of Onondaga Equity Term denying a separation and awarding custody of children to defendant.) Present ■—MeCurn, P. J., Kimball, Williams, Goldman and Halpern, JJ.